Case 8:21-cv-00966-SDM-TGW Document 1-1 Filed 04/22/21 Page 1 of 1 PagelD 11

, $s We an

Tives as notiog BD thet ERG* hes been autho zed
allowed by le law.

Upon receipt and diliencs of $404.71, your account will be satisfied.

When you provide a check as payment, you authorize us either to use information from your check to make a one-t
electronic funds transfer from your account or to process the payment as a check transaction. ve use information
from your check to make an electronic funds transfer, funds may be withdrawn from your account as soon as the same

we receive your payment, and you will not receive your check back from your financial institution.

Unless you dispute the validity of the debt, or any portion thereof, within thi da ater receipt of the notice
will be assumed to be valid by us. be: in Oe sf

if you notify our office below in writing within the since ee or any portion thereof is ¢
obtain verification of the debtor @ Copy of any judgment may be of record against you. We will ma
copy of the judgment to you.

Upon your written request to tis office within the tity-day period, we will provide you with the name
original creditor, if Gifferent from the current creditor listed in the above section of this notice.
Y TES} AL

wae tf
$4 le

   
  
   
         
        
   
 

 

  

& cna eid caster sect ct fey nkraten obtod i bs toad or ta PE
2 Nothing in this letter overrides, withdraws, Teeain ae Ry Se ACA

   
  
